United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3585
                                   _____________

United States of America,                *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Melvin Leroy Bedell,                     *
                                         *        [UNPUBLISHED]
             Appellee.                   *
                                   _____________

                                  Submitted: March 10, 1998
                                      Filed: March 18, 1998
                                   _____________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

PER CURIAM.

       The government appeals a downward departure ordered by the District Court1
at the sentencing of Melvin Leroy Bedell following his guilty plea to one count of
embezzlement. Because the government failed to make a timely objection to either the
absence of advance notice of the court's intention to depart downward on the ground
the court in fact used at sentencing or the departure itself, and thus failed to give the
court an opportunity to correct its errors, our review is for plain error only.


      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
      We agree with the government that the District Court erred and that the error
was plain. We do not agree, however, that the case presents plain error of the sort that
requires reversal. Applying the plain-error standard of review of United States v.
Olano, 113 S. Ct. 1770 (1993), we sustain the sentence imposed by the District Court.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-